Title: To James Madison from Henry Lee, 6 August 1791
From: Lee, Henry
To: Madison, James


My dear sir
Philada. Aug. 6h. 1791
As I hope on my return to Virga. to raise as much money as will pay off old Fairfax & put into our power the great falls, I mention to you my intention that you may lend as much aid as you can. I have ordered the deed to be made out to you & me in the proportion agreed on & have charged you with one fourth of the purchase.
If the event turns out as I expect, I shall not only be pleased by the good resulting to myself, but also in recollecting that once in your life you have done a small service to yourself by adventuring in unknown property. Yours very affy
H: Lee
